Citation Nr: 1815003	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from June 1993 to December 1993 and from November 2000 to January 2004.  

These matters come to the Board of Veterans' Appeals (Board) from May 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

These matters were previously remanded by the Board in October 2011 for additional development, including to obtain outstanding private treatment records and Social Security Administration (SSA) disability records, to afford the Veteran a current VA psychiatric examination, and to issue a statement of the case (SOC) to allow the Veteran to perfect his TDIU appeal.  Thereafter, the RO obtained SSA records and provided the Veteran a psychiatric examination in February 2017; additionally, the Veteran further perfected his TDIU appeal and authorized VA to obtain the identified private treatment records on his behalf.  Given the above, the Board finds that the prior remand directives have been substantially complied with, and the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is also in receipt of a temporary 100 percent disability rating for his PTSD, effective September 24, 2007 through November 30, 2007, based on required hospital treatment.  38 C.F.R. § 4.29 (2017).  As such, during this staged rating period, the Veteran is in receipt of a maximum 100 percent disability rating.  Additionally, the Veteran did not perfect an appeal as to the assignment of a temporary total evaluation specifically; therefore, the staged rating period of temporary total evaluation is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2017).  



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was manifested by psychiatric symptoms all of which are most nearly approximated by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  The Veteran has not been precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to the issues adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

III.  Initial Rating - PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim for PTSD, the Board has considered his claim from the assigned initial effective date, which the Veteran has not appealed, as well whether any staged ratings are warranted.  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling from September 15, 2005 (as well as a brief staged rating period of temporary total evaluation discussed in the Introduction above) under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

As discussed below, following a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD for the entire period on appeal.  

In order to warrant an increased 50 percent disability rating, the Veteran's overall impairment from his PTSD would need to approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  Notably, however, the preponderance of the evidence is against a finding that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity for any period on appeal.  Id.  

Upon VA general medical examination in February 2006, the Veteran reported current symptoms of anger and irritability which led to fights quite often, intolerance for loud noises, an inability to interact with people, and frequent suicidal ideation which required mental health treatment.  Upon mental status examination, he displayed a mildly constricted affect and intermittent mild agitation; however, he was not threatening to the examiner.  Ultimately, the VA examiner diagnosed PSTD, paranoia, and depression with suicidal ideation.  

Upon VA PSTD initial examination in May 2007, the Veteran reported daily intrusive thoughts, sleep impairment with nightmares, and social isolation which required mental health treatment and prescription medication.  Upon mental status examination, the Veteran was alert and oriented and he denied current suicidal or homicidal ideation.  His memory appeared within normal limits, and he denied any perceptual or thought disorders.  The examiner diagnosed PTSD.  

Social Security Administration (SSA) records document that the Veteran applied for SSA disability due to his PTSD.  During a related August 2007 SSA psychological evaluation, the Veteran appeared alert and oriented, with symptoms including depression, anger, sleep impairment with nightmares, lack of energy, impaired concentration, intrusive thoughts, flashbacks, and passive suicidal ideation with three to four prior suicide attempts by overdose.  The SSA examiner diagnosed severe PTSD.  The examiner further noted that the Veteran had not secured gainful employment since his release from the military, and his current employment at a video store was only for 16 hours per week with support from his manager who was also a veteran and able to accommodate him.  The SSA examiner concluded that the Veteran would have significant difficulty effectively and consistently functioning in competitive employment, as he seemed to be quite limited in his day to day functioning and compromised by the severity of his PTSD symptomatology.

In January 2009, the Veteran agreed to an additional VA examination in lieu of a hearing with a decision review officer (DRO).  At the January 2009 VA examination, the Veteran reported ongoing sleep impairment with nightmares and hypervigilance.  Upon mental status examination, he appeared poorly dressed and his speech lacked coherence or goal direction; the examiner noted that although he made vague statements about suicidal and homicidal ideation, he backed off when the examiner attempted to address them.  The resulting diagnosis remained PTSD.  The examiner documented that she observed the Veteran approximately two hours following the examination speaking to another employee in a calm and coherent manner, which called into question his presentation during the VA examination.  

Private treatment records of weekly therapy from February 2009 to April 2009 document the Veteran's consistent psychiatric symptoms of chronic sleep impairment with nightmares, anxiety, depression, anger, hypervigilance, delusions, and suicidal ideation (without self-injurious behavior).  An April 2009 letter from the Veteran's private therapist documents diagnoses including severe PTSD and recurrent severe major depressive disorder (MDD); additionally, she noted that at his initial appointment, the Veteran displayed the most severe hypervigilance and dissociation she had ever observed.  She ultimately concluded that the Veteran was unable to work, sleep, or maintain relationships with others.  

VA treatment records throughout the appeal period document the Veteran's ongoing PTSD treatment for symptoms including chronic sleep impairment with nightmares, depression, impaired concentration, intermittent passive suicidal ideation.

Private treatment records document the Veteran's ongoing mental health therapy, including individual and group therapy, during his incarceration.  Treatment records from August 2010 to January 2013 document that the Veteran's various psychiatric diagnoses included PTSD, adjustment disorder, and depression; notably, after January 2012, his sole noted psychiatric diagnosis was changed to schizophrenia.  While the rationale for the change in diagnosis is not noted, the Board has nevertheless considered that the Veteran's reported psychiatric symptoms consistently included chronic sleep impairment with nightmares, depression, irritability, occasional auditory hallucinations of military commands, and intermittent passive suicidal ideation.  However, upon repeated mental status examinations, his speech and thought process were noted to be normal, and while he had some impaired concentration, his long term memory was intact.  Moreover, he did not experience panic attacks more than once per week.  See 38 C.F.R. § 4.130, DC 9411.  

Most recently, upon VA examination in February 2017, the VA examiner documented a sole psychiatric diagnosis of PTSD, with psychiatric symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The examiner noted that the Veteran was currently incarcerated for sexual assault, which the Veteran continued to deny, and that he experienced startle response and intrusive thoughts due to his incarceration.  The Veteran reported that he had not been hired for any inmate jobs; however, it was not clear that he had applied.  The examiner noted he was capable of performing activities of daily living, including keeping his room clean and performing his required duties.  The Veteran reported inpatient treatment three years before for suicidal ideation; however, he denied current suicidal or homicidal ideation, or any history of suicide attempts or psychotic symptoms.  The examiner noted that there was no evidence of memory or speech disturbances, or other cognitive impairment upon mental status examination.  There was no evidence of a thought disorder, including hallucinations or delusions.  The examiner noted that the Veteran's difficulties with impulse control were more likely than not related to longstanding behavioral characteristics rather than PTSD.  

To the extent that it could be asserted that the Veteran's reported irritability and anger are evidence of impaired judgment, that his reported depression and anxiety are evidence of disturbances of motivation and mood, or that his PTSD results in difficulty in establishing and maintaining effective work and social relationships, the Board finds that the probative evidence above weighs against such findings.  In particular, the Veteran's participation in individual and group therapy indicates that his symptomatology has been largely stable, especially since his incarceration, and that his ongoing anger and irritability are generally directed at his conviction and incarceration, which he continues to disagree with, or towards VA in general, rather than resulting from his service-connected PTSD.  Additionally, the fact that the Veteran participated in group therapy is evidence which weighs against a finding that he is unable to establish social relationships.  Most significantly, the probative evidence of record does not document that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity for any period on appeal; notably, the Veteran was able to maintain various forms of work prior to attending school and his subsequent incarceration.  

As the Veteran's PTSD symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Significantly, he has not shown the required severity of occupational and social impairment necessary for an increased 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 70 or 100 percent disability rating.  Vazquez-Claudio, supra.  

To the extent that the October 2017 appellant's brief asserts that the Veteran has severe psychosis, as demonstrated by his submission of VA Form 21-0781 in May 2017, the Board finds that such statement lacks probative value, as the Veteran's representative does not possess the psychiatric expertise to opine regarding the Veteran's particular psychiatric diagnoses or their severity.  The Board has also considered the representative's October 2017 assertion that referral for extraschedular consideration is warranted; however, the probative evidence of record, including as discussed above, fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  Indeed, the rating criteria reasonably describe and contemplate the Veteran's PTSD disability level and symptomatology; therefore, the assigned schedular evaluation is adequate, and no referral is required.  38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111 (2008).  

In conclusion, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD for the entire period on appeal, as his PTSD is not more closely approximated by occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service connected for PTSD (rated as 30 percent disabling from September 15, 2005, with a temporary total evaluation (TTE) or 100 percent disability rating assigned under 38 C.F.R. § 4.29 (2017) from September 24, 2007 to November 30, 2007), and pseudofolliculitis barbae (rated as noncompensable from January 13, 2004).  Based upon the above, the Veteran's combined disability rating is 30 percent from September 15, 2005, excluding the period of TTE noted above.  As such, the Veteran does not meet the schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  

While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); as discussed below, the Board finds that the evidence of record regarding the Veteran's service-connected disabilities does not document that such disabilities precluded the Veteran from securing or following a substantially gainful occupation for any period on appeal, and thus referral for consideration of an extraschedular TDIU rating is not warranted.  

Within a December 2007 SSA work history report, the Veteran reported that he worked at various part time employment from May 2005 to September 2007, including at an amusement park, restaurants, and video stores.  He further reported that he was in school from January 2005 through August 2007.  Significantly, however, a May 2008 SSA determination & transmittal documents that the Veteran was not found to be disabled for SSA purposes.  

Within November 2007 and May 2017 TDIU applications, the Veteran asserted that he was unable to secure or follow a substantially gainful occupation due to his PTSD.  He reported that he last worked in September 2007 as a cashier at a video store, with prior employment as a cashier or server.  Additionally, the Veteran reported an educational history including three years of college courses in graphic design, with no other education or training.  

Significantly, while the Veteran has repeatedly asserted that he is unable to work due to his PTSD, given an inability to concentrate or retain information, the Board finds that the preponderance of evidence weighs against such a finding.  Notably, VA examinations throughout the rating period do not document that his service-connected PTSD has precluded his ability to secure or follow a substantially gainful occupation for any period on appeal.  Moreover, the May 2008 SSA determination that the Veteran was not disabled for SSA purposes is probative evidence which tends to way against his TDIU claim.  While the Board acknowledges the April 2009 conclusion by a private therapist that the Veteran was unable to work or maintain relationships with others due to his PTSD, such findings are inconsistent with the additional evidence of record, including multiple VA examinations which failed to document similar severity of PTSD symptomatology; therefore, they are of lessened probative value in the context of the Veteran's claim.  Notably, the VA opinions were based upon objective in-person physical examinations and thorough reviews of the record over an extended period of time, whereas the April 2009 private opinion was rendered following a limited three month period of therapy.  

Given the above, the Board concludes that the preponderance of evidence weighs against the Veteran's TDIU claim for the entire period on appeal.  Referral for consideration of a TDIU rating on an extraschedular basis is not warranted, and the TDIU claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


